               Case 2:17-cv-01759-RSM Document 56 Filed 10/26/20 Page 1 of 2




 1                                                               The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   ALISHA SILBAUGH, an individual,          )         No.: 2:17-cv-01759-RSM
                                              )
 9          Plaintiff,                        )         ORDER GRANTING STIPULATED
                                              )         MOTION FOR LEAVE TO WITHDRAW AS
10          vs.                               )         COUNSEL FOR PLAINTIFF
                                              )
11   ELAINE CHAO, Secretary of the Department )         NOTE ON MOTION CALENDAR:
     of Transportation,                       )         November 6, 2020
12                                            )
                        Defendant.            )
13

14          THIS MATTER comes before the Court on the parties’ Stipulated Motion for Leave to

15   Withdraw as Counsel for Plaintiff. The Court has considered the parties’ stipulated motion and

16   the files and pleadings in this case.

17          IT IS ORDERED:

18                 The Stipulated Motion for Leave to Withdraw as Counsel for Plaintiff is

19                  GRANTED.

20                 Aaron V. Rocke and Peter Montine are granted leave to withdraw as counsel for

21                  Plaintiff as of October 26, 2020.

22   //

23   //

24   ///
     ORDER GRANTING STIPULATED MOTION                                      ROCKE | LAW Group, PLLC
     FOR LEAVE TO WITHDRAW AS COUNSEL                                        101 Yesler Way, Suite 603
     FOR PLAINTIFF - Page 1                                                         Seattle, WA 98104
                                                                                        (206) 652 8670
              Case 2:17-cv-01759-RSM Document 56 Filed 10/26/20 Page 2 of 2




 1          SO ORDERED this 26th day of October, 2020.

 2

 3

 4
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 5

 6   Presented by:

 7           |
     ROCKE LAW Group, PLLC

 8   s/ Peter Montine ________________
     Peter Montine, WSBA No. 49815
 9   Attorney for Plaintiff
     Rocke Law Group, PLLC
10   101 Yesler Way, Suite 603
     Seattle, WA 98104
11   (206) 652-8670

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER GRANTING STIPULATED MOTION                          ROCKE | LAW Group, PLLC
     FOR LEAVE TO WITHDRAW AS COUNSEL                            101 Yesler Way, Suite 603
     FOR PLAINTIFF - Page 2                                             Seattle, WA 98104
                                                                            (206) 652 8670
